117 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Leland F. ERICKSON, Appellant,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE;  DistrictDirector, Internal Revenue, District of St. Paul;Cassandra Black, Revenue Agent;  RebeccaOlson, Group Manager, Appellees.
No. 96-3930.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 5, 1997Filed:  July 9, 1997

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.

PER CURIAM

1
Leland F. Erickson appeals from the district court's1 denial of his motion to quash Internal Revenue Service summonses.  After reviewing the record and the parties' submissions, we find that the district court did not clearly err in denying Erickson's motion.  See Fortney v. United States, 59 F.3d 117, 119 (9th Cir.1995).  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota